Order entered April 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00704-CV

                           CTMGT FRISCO 11, LLC, Appellant

                                              V.

ONCOR ELECTRIC DELIVERY COMPANY, LLC AND ROCK HILL ENTERPRISES,
                         LTD., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01359-2014

                                          ORDER
       Before the Court are two motions: (1) Electric Reliability Council of Texas, Inc.’s

Unopposed Motion to Clarify or, Alternatively, to Dismiss ERCOT as Appellee and (2) Public

Utility Commission of Texas’s Unopposed Motion to Clarify or, Alternatively, to Dismiss the

PUCT as Appellee. The motions are GRANTED. The Court takes notice that the Electric

Reliability Council of Texas, Inc. and the Public Utility Commission of Texas are not parties to

this appeal.


                                                     /s/   CRAIG STODDART
                                                           PRESIDING JUSTICE